Appeal by the defendant from an order of the Supreme Court, Kings County (Chambers, J.), dated February 4, 2008, which granted the People’s application, in effect, to vacate an award of credit for *1363time served by him in satisfaction of a sentence imposed in connection with his conviction on an unrelated federal crime, in mitigation of the sentence imposed by the same court upon his conviction of robbery in the first degree, robbery in the second degree, grand larceny in the second degree, burglary in the second degree, and tampering with physical evidence, upon a jury verdict.
Ordered that the order is reversed, on the law, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
We reverse the order dated February 4, 2008, which, in effect, resentenced the defendant, for the reasons set forth in our decision on a companion appeal (see People v Paccione, 74 AD3d 1363 [2010] [decided herewith]). Accordingly, the matter must be remitted to the Supreme Court, Kings County, for further proceedings on the People’s application to vacate an award of credit for time served, at which the defendant shall be given the opportunity to be present. Dillon, J.P., Balkin, Belen and Lott, JJ., concur.